Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
ER CURIAM:
Maria Carmela Pena, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the Immigration Judge’s denial of her requests for asylum, withholding of removal and protection under the Convention Against Torture. We have thoroughly reviewed the administrative record and conclude that substantial evidence supports the Board’s decision. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 88 (1992). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Pena (B.I.A. July 21, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.